Citation Nr: 1038122	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  09-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative arthritis of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for degenerative arthritis of 
the lumbar spine.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As 
a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

The Veteran contends that he should be service connected for his 
degenerative arthritis of the lumbar spine.  Service treatment 
records indicate that he was treated in April 1966, while in 
service, for low back strain due to lifting heavy tires while 
working in the motor pool.  

A March 1995 x-ray of the lumbar spine provided a diagnosis of 
degenerative lumbosacral spondylosis with discogenic disease, L3-
L4 and L4-L5.  The x-ray report further noted degenerative change 
with osteoarthritic spurs of the lumbar vertebrae with narrowing 
of the L3-L4 and L4-L5 interspaces.  Subsequently, a January 1997 
x-ray report revealed narrowed disc spaces in L3-L4 and L4-L5 
with small anterior osteophytes at L4-L5.  The diagnosis was 
degenerative disc changes at L3-L4 and L4-L5.  

In considering all of the above, the Board recognizes a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As there is evidence of an in-service injury to 
the low back, current evidence of degenerative changes of the low 
back, and statements that back symptoms continued after service, 
the Board finds a compensation and pension (C & P) examination is 
required to determine the etiology of the Veteran's low back 
disorder.

Additionally, the Board notes that the Veteran stated at his June 
2010 video conference hearing that he had received treatment, off 
and on, at the Columbus, Ohio, and Tarre Haute, Indiana, VA 
Medical Centers (VAMC) since approximately 1978.  The evidence of 
record contains some treatment records from the Columbus VAMC 
dating from 1995 to 2009, but there is no indication that 
treatment records dating from 1978 from either VAMC were 
requested.  VA has a duty to obtain all outstanding identified VA 
treatment records as such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that case must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from the 
Columbus, Ohio and Tarre Haute, Indiana 
VAMCs for the period of 1978 to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain these records would be futile.

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his low back disorder.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not the 
Veteran's low back disorder is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), related to his military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

3.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


